Judgment in favor of plaintiff for personal injuries unanimously reversed on the law, on the facts and in the exercise of discretion, without costs and without disbursements, and a new trial granted unless plaintiff within 20 days of service of a copy of the order herein upon him by defendant stipulates to accept the sum of $10,000 in .lieu of the award by verdict for pain and suffering, in which event the judgment is modified to that extent and, as thus modified, affirmed, without costs and without disbursements. It is obvious that the verdict for pain and suffering is grossly excessive and not supported by the record. Concur—Stevens, P. J., Markewich, Nunez and Steuer, JJ.